Citation Nr: 9926594	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to February 
1988, with six years and ten months of prior active duty.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied the veteran's 
claim for Chapter 30 educational benefits.


FINDINGS OF FACT

1.  The veteran had active service from April 21, 1983 to 
February 26, 1988, with six years and ten months of prior 
active duty.

2.  The veteran was discharged under honorable conditions 
(general) from active military service on February 26, 1988, 
by reason of misconduct.

3.  The veteran did not have three continuous years of active 
duty after June 30, 1985 ending with an honorable discharge.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility criteria for 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011 (West 1991 & Supp. 1999); 38 
C.F.R. § 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from April 21, 1983 to 
February 26, 1988, and had six years and ten months of prior 
active duty.  The dates of his prior active duty have not 
been verified, but the veteran has stated that he first 
entered active duty in March 1976.  By a statement received 
in January 1998, he contended that he was entitled to Chapter 
30 educational assistance benefits as he was unable to attend 
school during his active duty due to his deployment and 
battles with alcoholism.

The evidence of record shows that the veteran had remaining 
eligibility under Chapter 34, as of December 31, 1989 when 
that educational assistance program expired.  See 38 U.S.C.A. 
§ 3462(e) (West 1991).  Nonetheless, under the law, an 
individual with remaining Chapter 34 eligibility, like the 
veteran, might be eligible for educational benefits under the 
Chapter 30 program if he meets the criteria set out in 38 
U.S.C.A. § 3011(a) and 38 C.F.R. § 21.7044(a).  In this case, 
the record reflects that the veteran, who had active service 
prior to June 30, 1985, must meet the criteria set forth in 
38 U.S.C.A. § 3011(a)(1)(B).  The governing legal criteria 
specify that in order to be eligible to receive educational 
benefits pursuant to Chapter 30, an individual, after June 
30, 1985, must continue on active duty in the Armed Forces 
for at least three years, unless discharged for a qualifying 
reason, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7044. 

The Board will first review whether the veteran meets the 
initial service requirement under 38 U.S.C.A. § 
3011(a)(1)(B).  In this case, the veteran was on active duty 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985 and continued on active duty without a break 
in service; however, the veteran did not serve at least 3 
years of continuous active duty in the Armed Forces after 
June 30, 1985, as his service ended for that period in 
February 1988.  38 U.S.C.A. § 3011(a)(1)(B)(i). 

In circumstances where an individual does not have at least 3 
years of continuous active duty in the Armed Forces after 
June 30, 1985, he might still be eligible if he was 
discharged 1) due to a service-connected disability, a 
preexisting medical condition, hardship, or a physical or 
mental condition not characterized as a disability and not 
the result of misconduct and that interferes with duty, or 2) 
for the convenience of the Government, if the individual 
completed not less than 30 months of continuous active duty 
after that date, or 3) involuntarily for the convenience of 
the Government as a result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(B)(ii); 38 C.F.R. § 21.7044(a)(4)(ii).  
The veteran does not meet any of these acceptable reasons for 
discharge, as his DD Form 214 reflects that in February 1988 
he was discharged by reason of "Misconduct - Commission of a 
Serious Offense."  

Another requirement for eligibility for Chapter 30 
educational benefits is that the qualifying service after 
June 30, 1985 be characterized as "honorable" by the 
service department.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 20.7044(a)(5).  A "general" discharge "under honorable 
conditions" does not satisfy the "honorable" discharge 
requirement for Chapter 30 benefits.  This conclusion was 
emphasized in a precedent opinion of the VA General Counsel 
(VAOPGCPREC 10-92 (O.G.C. Prec. 10-92)) which is binding on 
the Board.

As the veteran did not serve for three continuous years on 
active duty after June 30, 1985 (or for a lesser period but 
with discharge for a reason listed in the law), and as his 
final discharge was not an "honorable" discharge, he does 
not qualify for educational assistance benefits under Chapter 
30.  In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, the veteran is not 
eligible for Chapter 30 educational assistance benefits.


ORDER

Basic eligibility for Chapter 30 educational assistance 
benefits is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

